Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of April 19,
2010, by and between AMERICAN CAPITAL, LTD., a Delaware corporation (the
“Company”), and [                    ], a [                    ] (“Purchaser”).

W I T N E S S E T H

WHEREAS, the Company desires to issue, and Purchaser desires to subscribe for,
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) upon the terms and conditions as more particularly provided herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Company and Purchaser hereby agree as follows:

ARTICLE I

PURCHASE AND SALE; CLOSING

1.1 Purchase and Sale of the Shares. At the Closing (as defined in Section 1.2),
the Company shall sell to Purchaser, and Purchaser shall buy from the Company,
upon the terms and conditions hereinafter set forth, the number of shares of
Common Stock shown (such shares of Common Stock, the “Shares”), and at the
purchase price shown, on Exhibit A hereto.

1.2 The Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at 12:00 p.m. (Washington, D.C. time), on April 22, 2010
(the “Closing Date”) at the Bethesda, Maryland offices of the Company, or at
such other time, date and location as the parties shall mutually agree. At the
Closing, (a) the aggregate purchase price for the Shares being purchased by
Purchaser (the “Purchase Price”) shall be delivered by or on behalf of Purchaser
to the Company as more particularly provided in Section 1.3 and (b) the Company
shall cause Computershare Trust Company, N.A., the Company’s transfer agent (the
“Transfer Agent”), to deliver to Purchaser the Shares as more particularly
provided in Section 1.4.

1.3. Delivery of the Purchase Price. At the Closing, Purchaser shall remit by
wire transfer the amount of funds equal to the Purchase Price to the following
account designated by the Company:

[—]

ABA #: [—]

Account Name: [—]

Account Number: [—]



--------------------------------------------------------------------------------

1.4 Delivery of the Shares. On the Closing Date, Purchaser shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by Purchaser are maintained (which broker/dealer shall be a
Depository Trust Company participant) to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing the Transfer Agent to credit such account or
accounts with the Shares purchased by Purchaser by means of an electronic
book-entry delivery. Such DWAC shall indicate the Closing Date as the settlement
date for the deposit of the Shares being purchased by Purchaser. Immediately
following the delivery to the Company by or on behalf of Purchaser of the
Purchase Price in accordance with and pursuant to Section 1.3, the Company shall
direct the Transfer Agent to credit Purchaser’s account or accounts with the
Shares being purchased by Purchaser pursuant to the information contained in the
DWAC.

1.5 Ancillary Legal Steps. The parties shall prior to, at, or after the Closing,
take all actions necessary, proper or advisable to give full legal effect to the
transactions specified in this Agreement, including, without limitation,
adoption of resolutions by the appropriate shareholders or boards of directors,
issuance of powers of attorneys and proxies, and any notifications, publications
or registrations that may be required by law.

1.6 Conditions to the Company’s Obligations. The Company’s obligation to sell
and issue the Shares to Purchaser will be subject to the receipt by the Company
of the Purchase Price as set forth in Section 1.3 and the accuracy of the
representations and warranties made by Purchaser and the fulfillment of those
undertakings of Purchaser to be fulfilled prior to the Closing Date.

1.7 Conditions to Purchaser’s Obligations. Purchaser’s obligation to purchase
the Shares will be subject to the delivery of the Shares to the Purchaser as set
forth in Section 1.4 and the accuracy of the representations and warranties made
by the Company and the fulfillment of those undertakings of the Company to be
fulfilled prior to the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Purchaser Representations and Warranties. In connection with the purchase
and sale of the Shares, Purchaser represents and warrants to the Company that:

(a) Purchaser is acquiring the Shares for Purchaser’s account and with no view
to the distribution thereof. Purchaser has no present intent, agreement,
understanding or arrangement to sell, assign or transfer all or any part of the
Shares, or any interest therein, to any other person.

(b) Purchaser (i) in connection with its decision to purchase the Shares, relied
only upon the Base Prospectus (as hereinafter defined), the Company’s other
filings with the U.S. Securities and Exchange Commission (the “Commission”), the

 

2



--------------------------------------------------------------------------------

Prospectus Supplement (as defined below), and the representations and warranties
of the Company contained herein; and (ii) has, without limiting the generality
of the foregoing, obtained and read copies of the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009, as filed with the Commission on
March 1, 2010, and as amended on April 13, 2010, and the Company’s Current
Reports on Form 8-K filed on March 12, 2010 and March 31, 2010 (such filings,
the “Disclosure Package”). Further, Purchaser acknowledges that the Prospectus
Supplement was made available to Purchaser before this Agreement (or any
contractual obligation of Purchaser to purchase the Shares) will be deemed to be
effective.

(c) Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and this Agreement constitutes a valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms.

(d) Purchaser understands that nothing in this Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. Purchaser has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of Shares.

2.2 Company Representations and Warranties. In connection with the purchase and
sale of the Shares, the Company represents and warrants to Purchaser that:

(a) All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance, sale and
delivery of the Shares has been taken. This Agreement has been duly executed and
delivered by the Company and constitutes the valid and legally binding
obligation of the Company, enforceable in accordance with its terms.

(b) When issued and paid for pursuant to the terms hereof, the Shares to be sold
hereunder by the Company will be validly issued and outstanding, fully paid and
non-assessable shares of Common Stock.

(c) The offering and sale of the Shares hereunder are being made pursuant to
(i) an effective Registration Statement on Form N-2 (File No. 333-161421),
initially filed with the Commission on August 19, 2009, as amended by
Pre-Effective Amendment No. 1, filed with the Commission on October 14, 2009
(including the Prospectus contained therein (the “Base Prospectus”), the
“Registration Statement”), (ii) the Disclosure Package, and (iii) a Prospectus
Supplement dated the date hereof containing certain supplemental information
regarding the Shares and terms of such offering and sale, including the
information set forth on Exhibit A (the “Prospectus Supplement”), that will be
filed with the Commission on or before the Closing Date. No stop order or other
order suspending the Registration Statement has been issued and, to the best of
the Company’s knowledge, no proceedings for that purpose have been initiated or
threatened by the Commission or any other governmental authority.

 

3



--------------------------------------------------------------------------------

ARTICLE III

GENERAL PROVISIONS

3.1 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and Purchaser hereby will
survive the execution of this Agreement, the delivery to Purchaser of the Shares
and the payment by Purchaser of the Purchase Price therefor for a period of one
year.

3.2 Choice of Law, Designation of Forum, Waiver of Right to Jury Trial. The law
of the State of Maryland without reference to the conflicts of laws provisions
thereof, will govern all questions concerning the construction, validity and
interpretation of this Agreement and the exhibit hereto. Any party bringing a
legal action or proceeding against any other party arising out of or relating to
this Agreement or the transactions it contemplates shall bring the legal action
or proceeding in either the United States District Court for the District of
Maryland or in any court of the State of Maryland sitting in Montgomery County.
Each party, to the extent permitted by law, knowingly, voluntarily and
intentionally waives its right to a trial by jury in any action or other legal
proceeding arising out of or relating to this Agreement and the transactions it
contemplates. This waiver applies to any action or legal proceeding whether
sounding in contract, tort or otherwise.

3.3 Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Purchaser.

3.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall constitute a single agreement.

[remainder of page blank; signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
on the date first written above.

 

COMPANY:

 

AMERICAN CAPITAL, LTD.

By:      

Name:  Malon Wilkus

Title:    Chairman and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

PURCHASER:

 

[                         ]

By:       Name:       Title:    

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO SUBSCRIPTION AGREEMENT

 

Number of Shares

   Price Per Share    Aggregate Purchase Price [                    ]    $ 5.06
   [                        ]